DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 30 and 31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 30 and 31 are directed to limitations previously recited in claims 3 and 4 which do not read on the elected species A of figure 1.  In particular, the limitation of a third bore of a third length longer than the second length as set forth in claim 30 is shown in figures 5, 6 and 10; the plenum section as recited in claim 31 is shown in figures 5 and 6.  Accordingly, claims 30 and 31 are withdrawn to non-elected species embodiments
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30 and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Claim Objections
Claim 29 is objected to because of the following informalities:  in line 19, “the first bores” should read --the first bore--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 35 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeely et al. (U.S. Patent No. 6,601,613)
Regarding claim 29, McNeely et al. discloses a mixing head (see figures 2, 5, 6, 8 and 10A) comprising:
at least two mixing head sections (see marked up figure 2D below; column 11, lines 48-50 (single source with branched channels connect to four branched channels shown in figure 5D such that it is a mirror image mixing head section)) wherein each of the at least two mixing head sections further comprises:  
an opening disposed on a first side thereof and an abutting surface disposed on a second side thereof (see marked up figure 2 below; each channel has a surface by virtue of it being a structure/channel with walls, and at a center line through each channel there are abutting surfaces or points of contact between the channel walls);
a first bore of a first length disposed along a longitudinal axis  through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween (see marked up figure 2D below); and
at least one second bore of a second length disposed through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween, wherein the second length is longer than the first length (see marked up figure 2D below); and


    PNG
    media_image1.png
    320
    335
    media_image1.png
    Greyscale

Regarding claim 35, McNeely et al. discloses wherein one or both of the first bore and the at least one second bore comprises one or more cross-sectional shapes along their respective lengths from a group comprising of circles, squares, triangles, rectangles, polygons, ovals, ellipses and irregular shapes (see figures 2, 5 and 9).
Regarding claim 48, McNeely et al. discloses wherein the substances comprises one or more of gases, liquids and solids (column 4, lines 3-4).  It is noted that the material or article worked upon does .
Claim(s) 29, 35 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilding et al. (U.S. Patent No. 5,637,469).
Regarding claim 29, Wilding et al. discloses a mixing head (figures 8 and 9; reference #10) comprising:
at least two mixing head sections (figures 8 and 9, first and second half sections of reference #14) wherein each of the at least two mixing head sections further comprises:
an opening disposed on a first side thereof (figures 8 and 9, reference #16) and an abutting surface disposed on a second side thereof (middle through channels 20 (see marked up figures 8 and 9 below) each channel has a surface by virtue of it being a structure/channel with walls, and at a center line through each channel there are abutting surfaces or points of contact between the channel walls));
a first bore of a first length disposed along a longitudinal axis  through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween (figures 8 and 9, reference #20 in middle); and
at least one second bore of a second length disposed through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween, wherein the second length is longer than the first length (figures 8 and 9, reference #20 on top or bottom); and
wherein the abutting surface of one of the at least two mixing head sections is a mirror image of the abutting surface of another of the at least two mixing head sections, the abutting surfaces configured such that the first bore and the at least one second bore of the at least two mixing head sections are aligned when the abutting surfaces of the at least two mixing head sections are abutted to 

    PNG
    media_image2.png
    508
    787
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    521
    766
    media_image3.png
    Greyscale



Regarding claim 35, Wilding et al. discloses wherein one or both of the first bore and the at least one second bore comprises one or more cross-sectional shapes along their respective lengths from a group comprising of circles, squares, triangles, rectangles, polygons, ovals, ellipses and irregular shapes (column 3, lines 20-23).
Regarding claim 48, Wilding et al. discloses wherein the substances comprises one or more of gases, liquids and solids (column 1, lines 27-37).  It is noted that the material or article worked upon does not further limit apparatus claims.  See MPEP §2115.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Claim(s) 29, 35 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al. (U.S. Patent pub. No. 2008/0087336).
Regarding claim 29, Yasuda et al. discloses a mixing head (figure 7) comprising:
at least two mixing head sections (figure 7, reference #520a/530a and 520b/530b) wherein each of the at least two mixing head sections further comprises:
an opening disposed on a first side thereof (figure 7, reference #510a and 510b) and an abutting surface disposed on a second side thereof (figure 7, reference #540a and 540b);
a first bore of a first length disposed along a longitudinal axis  through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween (figure 7, reference #522a and 522b); and
at least one second bore of a second length disposed through each of the at least two mixing head sections between the opening and the abutting surface thereof providing communication therebetween, wherein the second length is longer than the first length (figure 7, reference #521a, 531a, 531b and 521b); and
wherein the abutting surface of one of the at least two mixing head sections is a mirror image of the abutting surface of another of the at least two mixing head sections, the abutting surfaces configured such that the first bore and the at least one second bore of the at least two mixing head sections are aligned when the abutting surfaces of the at least two mixing head sections are abutted to each other (see figure 7), wherein the opening of a first mixing head section of the at least two abutted mixing head section defines an inlet of the mixing head (figure 7, reference #510a), and the opening of a last mixing head section of the at least two abutted mixing head sections defines an outlet of the mixing head (figure 7, reference #510b).
Regarding claim 35, Yasuda et al. discloses wherein one or both of the first bore and the at least one second bore comprises one or more cross-sectional shapes along their respective lengths from a 
Regarding claim 48, Yasuda et al. discloses wherein the substances comprises one or more of gases, liquids and solids ([0128]; [0130]).  It is noted that the material or article worked upon does not further limit apparatus claims.  See MPEP §2115.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. Applicant argues the references fail to disclose two mixing head sections having abutted surfaces that are abutted together.  Examiner finds this argument unpersuasive.  While Applicant has issue with Examiner using a line through the marked up figures of the references to demonstrate the abutting surfaces; however, that is exactly how Applicant demonstrates in its own figures 4-6, 13 and 15-17 that there is an abutting surface.  An abutting surface is merely a contact between two points, and the references each disclose channels that has a surface by virtue of it being a structure/channel with walls, and at a center line through each channel there are abutting surfaces or points of contact between the channel walls.  There is nothing differentiating in the claim language that clarifies where a bore starts and ends.  Applicant makes an arbitrary line through the bores in his figures and calls those abutting surfaces.  Similarly, the references disclose bores that have points of contact along the bore that are considered abutting surfaces between another surface of the bore.  Applicant goes on to argue that the references cannot disclose the limitations of the claims because they are not directed to mixing gases, fluids and solids into homogenous mixtures.  Examiner finds this argument unpersuasive because there is nothing in the claim language that requires this limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774